                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                 Minute Order
Hearing Information:
              ADV: 20-90082                                                                                        0.00
              PELLON LAY VS TIMOTHY JOSEPH GRANT
                     Debtor:   TIMOTHY JOSEPH GRANT
               Case Number:    20-01895-LT7              Chapter: 7
      Date / Time / Room:      THURSDAY, OCTOBER 29, 2020 09:30 AM DEPARTMENT 3
       Bankruptcy Judge:       LAURA S. TAYLOR
        Courtroom Clerk:       RUSSELL PALUSO
          Reporter / ECR:      SUE ROSS

Matter:
              PRE-TRIAL STATUS CONFERENCE (fr 8/27/20)



Appearances:

        STEVEN VICTOR, ATTORNEY FOR PELLON LAY (video)
        ANDREW J. MILLER, CO-COUNSEL FOR PELLON LAY (video)
        TIMOTHY JOSEPH GRANT, PRO SE (video)
        DOUGLAS BRUST, ATTORNEY FOR PELLON LAY (CROSS-DEFENDANT) (video)
Disposition:                                                                                        1.00

        Continued to 12/3/20 at 9:30 a.m.

        Status reports due 12/1/20.

        Parties are to meet and confer regarding the issues related to the best and most appropriate
        method for resolution of issues (State Court; District Court; Bankruptcy Court) as set forth on
        the record.




        Initial disclosures and exchanges under Rule 26 are due by 11/20/20.

        Discovery cut-off set as 4/1/21.


        Scheduling Order to come from Court.




Page 1 of 1                                                                                     10/29/2020   2:38:09PM
